Exhibit 10.3

MANTECH INTERNATIONAL CORPORATION

Executive Term Sheet

For 2006 Incentive Compensation Plan

 

[Name]:   [Date]

The Compensation Committee of the Board of Directors (the “Committee”) has
determined that you are eligible to participate in the Company’s 2006 Incentive
Compensation Plan (the “Plan”). Your participation shall be subject to the terms
and conditions of this Term Sheet and of the Plan. A copy of the Plan is
attached to this Term Sheet. All capitalized terms in this Term Sheet have the
meanings ascribed to them in the Plan.

Target Award. The Committee has established a Target Award for you of [xx]% of
your base salary. The Target Award is the amount of incentive compensation that
you will earn if 100% of your Participant Goals are achieved.

Calculation of Incentive Compensation. A calculation worksheet is attached to
this Term Sheet as Exhibit A. Also included on the calculation worksheet are
your Participant Goals and weighting factors, as approved by the Committee. The
amount of incentive compensation you earn, if any, will be determined by
converting your Business Unit Performance Score to an Award Percentage using the
conversion table included on Exhibit A. The Award Percentage will then be
adjusted by the Company Performance Score, resulting in a Final Score. The Final
Score will then be multiplied by your base salary to yield the incentive bonus
payment earned hereunder.

 

  •   If the Company Performance Score does not meet or exceed 85%, then no
incentive compensation will be paid hereunder.

 

  •   The maximum total incentive compensation that you can earn hereunder is an
amount equal to 167% of your Target Award.

 

  •   Any bonus earned will be paid in accordance with the provisions of the
Plan and the Company’s practices, in a lump sum cash payment after the financial
results for 2006 have been finally determined.

Unless the Committee, in its discretion, determines otherwise, your rights to
receive the bonus will be forfeited if you are not still an employee of the
Company on December 31, 2006. Consistent with the terms of the Plan, the
Committee may adjust the bonus payment amount if it deems an extraordinary
reason exists. Notwithstanding anything else herein, no incentive compensation
earned hereunder shall be paid until formally approved by the Committee. The
Company will withhold an appropriate amount from the bonus for the payment of
all applicable withholding taxes.

 

ManTech International Corporation

By:

 

 

Title:

 

 

Term Sheet for Business Unit Executive